                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                     Case No. 9:19-cv-81171-ROSENBERG/REINHART

JESSICA RAYE FISHER,

       Plaintiff,

v.

AUTOZONERS, LLC., et al.,

      Defendants.
_______________________________/

                         ORDER REMANDING CASE TO STATE COURT

       THIS MATTER is before the Court on Plaintiff Jessica Fisher’s Motion to Remand.

Mot., DE 9. The Motion is fully briefed. See Resp., DE 13; Reply, DE 15.

       Plaintiff brought this action in state court alleging various state law claims against

Defendants Autozone Stores, LLC, Autozoners, LLC, Autozone Southeast LP, Autozone

Investment Corporation, and Julio Bustamante based on the sexual harassment Plaintiff allegedly

suffered while employed by Defendants. See Compl., DE 1-1. Plaintiff did not plead any federal

claims. See id. Defendants removed the action to federal court on the basis of diversity

jurisdiction. See DE 1. Plaintiff’s Motion to Remand argues that this Court does not have

diversity jurisdiction over this case, because Defendant Bustamante destroys complete diversity

and the amount in controversy in this case is less than $75,000.

       A defendant may remove a civil action filed in state court to federal court if the action is

one over which the federal court has original jurisdiction. 28 U.S.C. § 1441(a). Federal courts

have original diversity jurisdiction over civil actions where the amount in controversy exceeds

$75,000 and the action is between citizens of different states. 28 U.S.C. § 1332(a)(1). “Diversity

jurisdiction requires complete diversity; every plaintiff must be diverse from every defendant.”
Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998) (citing Tapscott v. MS

Dealer Service Corp., 77 F.3d 1353, 1355 (11th Cir. 1996)).

       In the absence of complete diversity, an action may nevertheless be removable if the

joinder of the non-diverse party is fraudulent. See id. “Fraudulent joinder is a judicially created

doctrine that provides an exception to the requirement of complete diversity.” Id. “Under this

doctrine, if a non-diverse defendant is joined for the sole purpose of destroying federal

jurisdiction, the court should ignore the presence of the non-diverse defendant.” Harvey v. Geico

Gen. Ins. Co., No. 14-80078-CIV, 2014 WL 3828434, at *2 (S.D. Fla. Aug. 4, 2014). Joinder of

a party may be deemed fraudulent when there is “no possibility” that a plaintiff can prove a

cause of action against a non-diverse defendant. Triggs, 154 F.3d at 1287.

       Here, Defendants acknowledged in their Notice of Removal that Defendant Julio

Bustamante is a resident of Florida, as is Plaintiff. See id. at 2. Accordingly, Defendant

Bustamante’s presence in the action defeats diversity jurisdiction. Defendants argued in their

Notice of Removal and their Response to the Motion to Remand that removal was nevertheless

proper, because Defendant Bustamante had been fraudulently joined in the action. See id.;

Resp., DE 13.

       However, on the face of Plaintiff’s Complaint, the Court cannot conclude that Plaintiff’s

claims against Defendant Bustamante are impossible. To the contrary, Plaintiff has pled a

plausible claim for common law battery against Defendant Bustamante. See Mot., DE 9, 12-13;

see also Compl., DE 1-1 ¶ 29 (alleging “On numerous occasions, Corporate Defendants’ male

employee(s)—including but not limited to Defendant Bustamante—perpetrated the following




                                                2
type of language/conduct directed towards, or in the presence, of Ms. Fisher on a frequent,

mostly daily basis” and listing 189 different instances).

       Accordingly, the Court concludes that Defendant Bustamante has not been fraudulently

joined in this action, and his presence destroys diversity. Accordingly, the case must be

remanded to state court for lack of jurisdiction. In light of the Court’s determination that there is

not complete diversity in this case, the Court need not reach the parties’ arguments regarding the

amount in controversy in this case.

       It is hereby ORDERED and ADJUDGED the Motion to Remand [DE 9] is GRANTED.

This case is hereby REMANDED to the Circuit Court of the Fifteenth Judicial Circuit in and for

Palm Beach County, Florida. The Clerk of the Court is further directed to CLOSE this case; all

deadlines are TERMINATED; all pending motions are DENIED AS MOOT.

       DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 10th day of

September, 2019.

                                                      _______________________________
Copies furnished to:                                  ROBIN L. ROSENBERG
Counsel of Record                                     UNITED STATES DISTRICT JUDGE




                                                 3
